Title: Notes on Conversations with Tobias Lear and John Beckley, 7 April 1793
From: Jefferson, Thomas
To: 


Apr. 7. 93. Mr. Lear called on me and introduced of himself a conversation of the affairs of the US. He laughed at the cry of prosperity and the deriving it from the establishment of the treasury: he said that so far from giving into this opinion and that we were paying off our national debt he was clear the debt was growing on us: that he had lately expressed this opinion to the Presidt. who appeared much astonished at it. I told him I had given the same hint to the P. the last summer, and lately again had suggested that we were even depending for the daily subsistence of government on borrowed money: he said that was certain, and was the only way of accounting for what was become of the money drawn over from Holland to this country.—He regretted that the Pr. was not in the way of hearing full information, declared he communicated to him every thing he could learn himself: that the men who vaunted the present government so much on some occasions were the very men who at other times declared it was a poor thing, and such a one as could not stand, and he was sensible they only esteemed it as a stepping stone to some thing else, and had availed themselves of the first moments of the enthusiasm in favor of it, to pervert it’s principles and make of it what they wanted: and that tho’ they raised the cry of Antifederalism against those who censured the mode of administration, yet he was satisfied whenever it should come to be tried that the very men whom they called Anti federalists were the men who would save the government, and he looked to the next Congress for much rectification.

eod. die. Mr. Beckley tells me that a gentleman, heartily a fiscalist, called on him yesterday, told him he had been to N. York and into the prison with Duer, with whome he had much conversation. That Pintard, Duer’s agent has about 100,000 D. worth of property in his hands and bids defiance: that this embarrasses Duer much, who declares that if certain persons do not relieve him shortly, he will unfold such a scene of villainy as will astonish the world.

